Citation Nr: 0003856	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, claimed as a trapezius strain.

2.  Entitlement to a compensable evaluation for 
osteoarthritis of both knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in January 1992, after more than 20 years 
of active service.


REMAND

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision from the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO), which, in pertinent part, denied entitlement to 
service connection for a right shoulder disability, claimed 
as a trapezius strain, and determined that a compensable 
evaluation was not warranted for osteoarthritis of both 
knees.

In an October 1996 decision, the Board, in pertinent part, 
denied entitlement to service connection for a right shoulder 
disability, claimed as a trapezius strain, and determined 
that a 10 percent disability evaluation was warranted for 
osteoarthritis of both knees.  In a March 1999 decision, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated the Board's 
October 1996 decision as to those two issues and remanded the 
matter to the Board for further proceedings consistent with 
the Court's decision.  In that decision, the Court determined 
that the medical examination relied upon by the Board in 
addressing the veteran's knee claim lacked sufficient detail 
and therefore, the duty to assist had not been satisfied.  
The Court also determined that VA failed to comply with VA's 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part III, 
paragraph 1.03(b) (May 19, 1997), which provides as follows:

	Notification that a claim has been denied as not well 
grounded
	must clearly explain why the claim is not well grounded.  
Advise
	the claimant of the type of evidence required to 
establish the claim
	and that if VA does not receive that type of evidence 
within one
	year from the date of notification, no benefits will be 
awarded on 
	the basis of that claim.

The Court acknowledged that this Manual M21-1 provision was 
added approximately seven months after the Board's decision 
in this case, but noted that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Court directed consideration of the applicability of this 
Manual provision including whether it was binding on the 
Secretary and whether it is consistent with the "statutory 
framework."  The case law is not entirely uniform.  For 
example, in Fugere v. Derwinski, 1 Vet. App. 103 (1990), a 
M21-1 provision, protecting in certain circumstances existing 
disability ratings for defective hearing, was held to be 
substantive in nature and its rescission by the VA without 
notice and opportunity for comment was invalid.   A Manual 
provision dealing with the nature of evidence necessary to 
establish the existence of a stressful service event in 
connection with a claim for service connection for post-
traumatic stress disorder (PTSD) has been held binding on the 
VA.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The Court noted 
that the General Counsel of the VA had concluded in a 
precedent opinion that the provision in question was 
substantive and that the VA had also proposed a rule which 
would convert the Manual provision into actual regulation.

In a subsequent decision also involving a claim of service 
connection for PTSD, it was held that to the extent 
Adjudication Procedure Manual provisions were more favorable 
to the claimant than the codified regulatory provisions, they 
were to be applied.  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).   A subsequent decision, however, expressly held that 
in the absence of a well-grounded claim, the VA was barred 
from assisting a veteran in developing facts pertinent to his 
claim, notwithstanding a Manual provision barring 
adjudication personnel from deciding whether a claim is well 
grounded until the claim has been fully developed with the 
assistance of the VA.   Morton v. West, 12 Vet. App. 477 
(1999)



In this particular appeal, the Manual provision was added 
after the appellate process commenced.  Thus, if applicable 
to the Board, consideration must be given if to its 
beneficial effect upon the veteran's claim under the doctrine 
established in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hayes v. Brown, 5 Vet. App. 60, 67 (1993); Hamilton v 
Derwinski, 2 Vet. App. 671, 675 (1992).   

The undersigned is persuaded that this Manual provision is 
applicable to and binding upon the Board.  The principal 
reason is that the provision does not impose a duty to assist 
an individual whose claim is not well grounded which would be 
clearly inconsistent with the holdings in Morton and Epps v. 
Gober, 126 F.3d
164 (Fed. Cir. 1997).   On its face, the provision largely 
replicates the text of 38 U.S.C.A. § 5103(a).  The only 
arguably additional duty imposed is the requirement to 
explain why the claim is not well grounded.  It is difficult, 
however, to draw a meaningful distinction between 
notification of what is necessary to complete an application 
and an explanation why a claim is not well grounded.   Even 
on the assumption that the manual goes beyond a mere 
restatement of the statutory text, the provision is in no 
fashion contrary to the statute.  See Robinette v. Brown, 8 
Vet. App. 69, 77-79 (1995).  Finally, the Court in Hayes 
attached significance to the VA's proposal to codify the 
Manual provision then at issue.  It is noteworthy that the VA 
has likewise proposed essentially to codify as a substantive 
regulation the Adjudication Manual's provisions which are the 
subject of this appeal.  Well-grounded claims, 64 Fed. Reg. 
67528 (1999)(to be codified at 38 C.F.R. pt.3) (proposed Dec. 
2, 1999). 

Thus, the case is REMANDED to the RO for the following 
development:

1.  In regard to the claim of entitlement 
to service connection for a right 
shoulder disability, claimed as a 
trapezius strain, the RO should notify 
the veteran in accordance with Manual 
M21-1, Part III, paragraph 1.03(b) (May 
19, 1997) that his claim was denied as 
not well grounded and clearly explain why 
the claim is not well grounded.  The RO 
should also advise the veteran of the 
type of evidence required to establish 
the claim and that if VA does not receive 
that type of evidence within one year 
from the date of notification, no 
benefits will be awarded on the basis of 
that claim.  The RO should then proceed 
with any appropriate action deemed 
necessary.

2.  In regard to the claim of entitlement 
to a compensable evaluation for 
osteoarthritis of both knees, the veteran 
should be afforded a VA specialist 
examination of both knees to determine 
the severity and extent of his current 
knee disorder.  The veteran's claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed prior to the examination.  All 
indicated diagnostic studies should be 
completed.  Specifically, contemporary x-
rays of both knees should be 
accomplished; a written report of which 
must be associated with the examination 
report.  

The examiner should record all pertinent 
medical complaints, symptoms, and 
objective clinical findings, including 
active and passive ranges of motion in 
terms of degrees as well as any laxity, 
characterized in such terms as mild, 
moderate, or severe.  The examiner is 
specifically requested to comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner is further requested to comment 
on whether the veteran's osteoarthritis 
of both knees causes weakened movement, 
excess fatigability, and incoordination.  
The examiner should comment on the 
severity of these manifestations, if any.  
All opinions should be supported by a 
complete rationale.  Finally, all such 
information and opinions should be made a 
part of the veteran's claims folder.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed to the extent possible.  
In particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this REMAND, and if it is 
not, the RO should implement corrective 
action. 

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a compensable evaluation for 
osteoarthritis of both knees.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




